Appeal Dismissed and Memorandum Opinion filed February 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00494-CV

               DANIEL OSAZUWA AKHIONBARE, Appellant

                                        V.

 HOCHHEIM PRAIRIE INSURANCE AS SUBROGEE OF BUDDY BELL,
                        Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1159610


                         MEMORANDUM OPINION

      This appeal is from a judgment signed August 3, 2021. The clerk’s record was
filed September 7, 2021. The court reporter indicated there was no reporter’s record
for this case on September 13, 2021. No brief was filed.

      On January 6, 2022, after appellant proceeding pro se had already been
granted an extension from October 13, 2021 to December 20, 2021 to file his brief,
this court issued an order stating that unless appellant filed a brief on or before
January 20, 2022, the court would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b). One day before the deadline, on January 19, 2022, appellant
attempted to file a brief that was not in compliance with the Texas Rules of Appellate
Procedure, as it lacked his signature. See Tex. R. App. P. 9.1(b), (c). Appellant was
instructed to correct that issue and re-submit the brief electronically within one
business day. However, as of the date of this opinion, appellant has not done so.

      As appellant has failed to timely file a compliant brief, we dismiss the appeal
for want of prosecution.



                                   PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                          2